 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8                                                 ***
 9   NOE ORTEGA PEREZ,                              Case No. 3:17-cv-00538-HDM-VPC
10                                   Petitioner,                  ORDER
             v.
11
     BAKER, et al.,
12
                                  Respondents.
13

14

15           Noe Ortega Perez’s 28 U.S.C. § 2254 petition for writ of habeas corpus is before

16   the court on several motions for extension of time. Good cause appearing,

17           IT IS ORDERED that respondents’ three unopposed motions for extension of
18   time to file an answer to the petition (ECF Nos. 25, 26, 27) are all GRANTED nunc pro
19
     tunc.
20

21           DATED: June 6, 2019.

22

23                                                       HOWARD D. MCKIBBEN
                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                    1
